                Case 1:21-cv-01169-TCB           Document 1-4        Filed 03/23/21           Page   1 of 5




     L. LIN         WOOD, P.C.
                TRIAL LAWYERS                                                                     L. LIN WOOD
                                                                                       Direct Dial: 404-891-1406
                                                                                        1wood(&,1inwood1aw.com


                                                     March 2, 2021




            Paula J. Frederick, Esq.
            General Counsel
            State Bar of Georgia
            104 Marietta Street, NW Suite 100
            Atlanta, Georgia 30303
            paulaf@gabar.org

                   Re:     L. Lin Wood, Proposed Grievance File No. 210010
                           State Disciplinary Board ("Complaint')

            Dear Paula:

                   Thank you for your letter of February 24 granting an extension for my initial
            responses to the Complaint. I have spent the week discussing the Complaint with national
            counsel, some dealing with the rules of professional responsibility and some dealing with
            defamation and First Amendment law. I am meeting with various lawyers ("Proposed
            Counsel") and that selection should be finalized this week.

                   Without prejudice to the issues mentioned in my previous letter, however, Proposed
            Counsel are confused by the basis of the claims and have asked for clarification to the
            questions below.

            Composition of the Disciplinary Board

                     1.     As I noted in my letter of February 18, there are members of the Disciplinary
            Committee that have conflicts of interest in connection with this matter, having represented
            parties that have served to represent, for example, the Democrat Party in some of these or
            related election matters. Those conflicts taint the Complaint and any proceeding that might
            arise therefrom. We would ask that you clean your own house; as you might expect, we
            intend to challenge any actions of the Board based on input from or deliberations involving
            conflicted persons. Can you confirm that all members of your "Disciplinary Committee"
            have affirmed in writing that they have no interests that would color their judgment in these
            matters?




P.O. Box   52584 Atlanta, GA 30355-0584     l   P:   404-891-1402       F:   404-506-9111        l   www.linwoodlaw.com
                                    EXHIBIT D TO COMP AINT                     -
                                                                                   1
   Case 1:21-cv-01169-TCB                Document 1-4      Filed 03/23/21     Page     2 of 5

Paula J.    Frederick, Esq.
March 2, 2021
Page 2 of 5


        Please note that it has come to our attention that comments from third
                                                                                     parties to
members of the Bar may be the source of some ofthe information in the
                                                                              Complaint. You
have provided me with only 4 formal complaints, not the other information that the Bar
and the members of the Disciplinary Board have received from those third
                                                                                       parties,
including Dean Cathy Cox of the Walter F. George School of Law at Mercer University,
who seems to have a fmancial interest in punishing me, as well as a
                                                                         political stake in the
matter. She may also be concerned
                                      reputationally about her involvement in past decisions
that I have called into question. There may be other information
                                                                     you have received from
persons with conflicts of interest, and complete disclosure of those communications is
warranted. For example, the Board received pursuant to a subpoena information from
Wade, Grunberg & Wilson, LLC, (WGW) that should be promptly provided to me as WGW
is undisputedly a party with adverse interests to me in
                                                        pending civil litigation. I expect the
Board to be impartial and I expect that I will have the rights to
                                                                    question or impeach any
similar sources of infonnation provided to the Board orally or in
                                                          —

                                                                      writing. As you know,
I am entitled to full due process of law.

Jurisdiction

           2.     Your Complaint is confusing to Proposed Counsel as the    sourceof authority
for this   investigation is not clear; that is making it difficult for my
                                                                        Proposed Counsel to
even identify what their
                          responsibilities are or might be.       The Bar has jurisdiction to
maintain and enforce the Rules of Professional Conduct (the "Rules").
                                                                           [Bar Rule 4-101]
Rule 4-201 limits the Board's authority to "investigate and
                                                            discipline lawyers for violations
of the Georgia Rules of Professional Conduct."

         In a review of past disciplinary actions, it appears that the Bar has
                                                                               recognized that
its jurisdiction is limited to conduct of a lawyer acting as a
                                                               lawyer. The  complaint form on
the Bar's website specifically asks for this information: "If            would like to file a
                                                                    you
complaint against your lawyer, please download the following grievance form and
instructions." (Emphasis added) Rule 8.5(b) provides as follows with
                                                                     respect to "m
exercise of the disciplinary authority" ofthe Bar (emphasis added):

       In any exercise of the        disciplinary authority of this jurisdiction,   the rules of
       professional     conduct to be  applied shall be as follows:
       1.       for conduct in connection with a matter pending before a tribanal, the rules of
                the jurisdiction in which the tribunal sits, unless the rules of the tribunal
                provide otherwise; and

       2.       for any other  conduct, the rules of the jurisdiction in which the lawyer or
                Domestic or   Foreign Lawyer's conduct occurred, or, if the predominant effect




                            EXHIBIT D TO COMPLAINT                  -

                                                                        2
     Case 1:21-cv-01169-TCB           Document 1-4        Filed 03/23/21      Page    3 of 5

Paula J. Frederick,   Esq.
March 2, 2021
Page 3 of 5


             of the conduct is in a different jurisdiction, the rules of that
                                                                              jurisdiction shall
             be applied to the conduct. A lawyer or Domestic or
                                                                    Foreign Lawyer shall not
             be subject to discipline if the lawyer's or Domestic or
                                                                            Foreign Lawyer's
             conduct conforms to the rules of a jurisdiction in which the lawyer or Domestic
             or   Foreign Lawyer reasonably believes the predominant effect of the lawyer or
             Domestic    or Foreign Lawyer's conduct will occur.



       The Comments to this Rule make it clear that there can be situations where the
standards of conduct for lawyers in different jurisdictions may be subject to a conflicts of
law analysis. But all such conflicts of law analyses relate to
                                                                  professional conduct in
connection with acting as a lawyer.

         The Rules of Professional Conduct proscribe certain conduct in
                                                                            dealing with others
   but only "as a lawyee or "in representation of a client." No complaint cited was filed
--



                                                                                              by
a client, former client,
                         opposing counsel in a matter, or a judicial officer. As to the four (4)
grievance forms at issue, all four individuals acknowledge that they have had no contact
with me I have not interacted with any of them at all, much less in a
                                                                         professional capacity.
         —




         The Complaint does not specify which of the Rules have been violated in a
professional setting. The Complaint attaches over 1600 pages of filings made in four cases
(plus a local complaint); Proposed Counsel does not believe those pages are germane at all
  none of them reflect any violation of the Rules in a
                                                       professional capacity. Further, each
—




of those cases was filed by other attorneys as counsel of record. Three of the four cases
were filed in
              jurisdictions other than Georgia. As noted above, the conduct of the lawyers
in those cases are governed by the laws in those
                                                 jurisdictions. I have not taken any action
that would merit even attaching those pages (over 23
                                                       megabytes) to the Complaint.
       I was only "of counser in each of those cases or added for oral
                                                                        argument. I did not
seek pro hac vice privileges in any of those cases so I was not counsel of record. I am not
aware of any disciplinary
                          complaints against any other lawyer leading me to believe, as the
facts will show, that the Bar has singled me out for this
                                                              Complaint based on public
statements which, I have previously demonstrated, were based on affidavits
                                                                                   provided
                                                                                         to
me   and, in any event, political speech protected by the First Amendment and the         state
constitutions at issue.

        If your actions are taken in connection with an action pending before a tribunal       —




including any of the four cases you have attached to the Complaint (all filed by other
counsel of record), could you please clarify which case you are
                                                                   referencing, and what
specified aspect of the case was a violation of the Rules?




                             EXHIBIT D TO COMPLAINT                 -
                                                                        3
    Case 1:21-cv-01169-TCB                 Document 1-4        Filed 03/23/21      Page   4 of 5

Paula J. Frederick,     Esq.
March 2, 2021
Page 4 of 5


Public and Private Statements


          3.    The second part of the Complaint cites various public statements and
                                                                                     private
 statements, including tweets/social media posts. I assume that the Bar is not asserting
jurisdiction to prevent a lawyer from expressing political opinions, or making statements
provided to him in sworn affidavits?

          As noted     above,   I would not make
                                              a comrnent that I did not have a basis for

believing      true, particularly if,
               was                      defamation
                                          as a     lawyer, I would be opening myself up
to a challenge ofdefamation. I have provided you with copies ofthe
                                                                     supporting documents
that demonstrate the support for those statements, which I assume you at least have
reviewed by now. Please confirm that you received the flash drive that I sent with that
information and the status of the Board's investigation into the information I provided in
response to the 4 complaints filed against me by non-clients.

        I have not made any statement to "inciteviolence under
                                                                   any applicable precedent.
If you believe otherwise, or if you believe I have made comments that are not otherwise
protected as free speech, please identify which statements are at issue and how they violate
the Brandenburg test as enunciated in Brandenburg v. Ohio, 395 U.S. 444 (1969). It is not
apparent to Proposed Counsel who have read the jumble of comments thrown together in
the Complaint. We reserve the right to challenge the authority of the Bar to limit the free
speech rights of any lawyer, as set forth in the U.S. and state constitutions and otherwise.

        As you know, while the lawyer may have "responsibilities" that are
                                                                              highlighted in
the Preamble to the Rules, the lawyer has a "f/JA" (when necessary) to
                                                                             "challenge the
rectitude of official action." How an individual lawyer wants to carry that out is up to that
individual. Some have gone to extremes and when they violate the law, they have been
punished; a few have subsequently been disciplined. But the issue here is what public and
private statements may be subject to "discipline" before a Disciplinary Board as an initial
matter. I reserve my rights to speak on political matters as I like and did not
                                                                                give up that
right when I became a member of the Bar.          No   lawyer did.

          Protected    speech   may be             and even challenge the legitimacy of the
                                         inflammatory,
government      or an election.
                   —

                                   But to hold that political speech cannot be zealously
expressed particularly as part of an important national conversation would be to muzzle
               —

                                                                              --




a lawyer in his or her outrage over
                                    injustice or unlawful acts or unconstitutional acts by the
government.    Please   expect my Proposed Counsel to challenge the jurisdiction of the
Committee over the political speech of lawyers no matter how aggressive it may
                                                                                        appear
                                                         --




to lawyers of the other political party or on the other side of the issue. If
                                                                              you can identify
gla precedent to the contrary, please identify it.




                               EXHIBIT D TO COMPLAINT                 -

                                                                          4
       Case 1:21-cv-01169-TCB                Document 1-4        Filed 03/23/21              Page   5 of 5

Paula J. Frederick,       Esq.
March 2, 2021
Page 5 of 5


          4.   Another portion of your complaint (the WGW civil lawsuit) cites
allegations pending litigation. I have denied those allegations and they are before a court
           in
for decision as to their credibility. A mere statement made by a           in a   litigant          complaint
cannotbe treated as true         when contained in a verified complaint. My Proposed
                                  —

                                      even
Counsel are confused as    to how such statements may be relied upon as a basis for a
disciplinary complaint, and whether there is any precedent for relying on such statements
in a disciplinary proceeding. Any precedent for such treatment would be
                                                                         helpful.
Determination         ofImpairment

          5.         Finally,   you have asked for   a   psychological examination,          but that   seems

premature if there is no basis for your statements that I "appear0 to be impaired to practice
law" So far, nothing in the Complaint has dealt in any way with my conduct in the
                                                                                     practice
of law. Proposed Counsel have asked if there is any specific case which serves as the basis
for the Bar to challenge my competency to practice law or which justifies an
                                                                             allegation that
I "appeared" impaired. Have you or the Bar identified any case in which a client or former
client complained that my competency was impaired, if so, which case? Existing case law
only includes arguments for such an examination only after such a hearing had been held
and evidence had been presented regarding the attorney's substance abuse or mental
incapacity in all cases which affected his or her competency as a lawyer.
               —




        Rule 4-104 reviews are limited to specific and "appropriateexaminations that are
tied      "determination" by the "State Disciplinary Board". There has been no such
       to a
determination; or, if there has, I was not invited to participate in any hearing prior to that
determination. Proposed Counsel has requested copies ofthat determination, and the basis
on which that determination was made. If it does not exist, we
                                                                   suggest that you postpone
or rescind this action until such time as an
                                              appropriate hearing as to the basis for such a
determination is presented and heard.

          I will make a fmal decision on Proposed Counsel                          I
                                                                   as soon as          can   help them (and
me)    understand the basis for this "complaint."

         With      professional regards,

                                                          Very truly yours,


                                                          ik IWO
                                                          L. Lin Wood




                                 EXHIBIT D TO COMPLAINT                  -

                                                                              5
